Case 1:20-cv-21906-XXXX Document 1 Entered on FLSD Docket 05/06/2020 Page 1 of 5



                          IN THE UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION

                              CASE NO. ______________________

  HAZEL THOMPSON BRYANT,       )
                               )
       Plaintiff,              )
                               )
  v.                           )
                               )
  AMERICAN SECURITY INSURANCE )
  COMPANY and SELECT PORTFOLIO )
  SERVICING, INC.,             )
                               )
       Defendants.             )
                               )
                               /

                                   NOTICE OF REMOVAL

         Defendant American Security Insurance Company (“ASIC”), through its undersigned

  attorneys, and pursuant to 28 U.S.C. §§1446 and 1332, hereby files this Notice of Removal and

  thereby removes to the United States District Court an action which is pending in the Circuit

  Court of the Eleventh Judicial Circuit, in and for Miami-Dade County, Florida, Case No.

  2020-008305-CA-01 (27). The facts and legal authority supporting this Notice of Removal

  are as follows:


  A.     Factual Predicate


         1.     On or about April 13, 2020, Plaintiff Hazel Thompson Bryant (“Plaintiff) filed

  this lawsuit in the Circuit Court of the Eleventh Judicial Circuit, in and for Miami-Dade County,

  Florida, Civil Case No. 2020-008305-CA-01 (27). Plaintiff has asserted a cause of action

  against ASIC for alleged breach of contract concerning the underpayment of a claim under a

  policy of property insurance.
Case 1:20-cv-21906-XXXX Document 1 Entered on FLSD Docket 05/06/2020 Page 2 of 5



         2.      On April 17, 2020, Plaintiff effectuated service of process on ASIC. Pursuant

  to 28 U.S.C. § 1446(a), a true and correct copy of all process and pleadings served as of this

  date is attached as Composite Exhibit “1.”

  B.     Diversity Jurisdiction Exists

         3.      ASIC is a Delaware corporation with its principal place of business located at

  260 Interstate North Cir., SE, Atlanta, Georgia, 30339. See printout from Florida Department

  of State, Division of Corporations’ website, a true and correct copy of which is attached

  hereto as Exhibit “2.” See also Licari v. Am. Sec. Ins. Co., Case No. 8:12–cv– 2853–T–

  33EAJ, 2013 WL 268688 at *3 (M.D. Fla. Jan. 24, 2013) (finding ASIC’s principal place of

  business as Georgia).

         4.      Defendant Select Portfolio Servicing, Inc. is a Utah corporation with its

  principal place of business located at 3217 S. Decker Lake Drive, Salt Lake City, Utah,

  84119. See printout from Utah Division of Corporations and Commercial Code’s website, a

  true and correct copy of which is attached hereto as Exhibit “3.”

         5.      Plaintiff is a citizen of and is domiciled in Florida. At all times material herto,

  Plaintiff owned and resided at the property located at 18432 N.W. 23 Avenue, Miami

  Gardens, Florida 33056, and was domiciled in Florida. See Compl. ¶ 2.

         6.      The Complaint at issue specifies that Plaintiff seeks damages in excess of

  $77,000.00 in this action.

         7.      Based on the foregoing, the amount in controversy exceeds $75,000.00 and

  the jurisdictional requirements of 28 U.S.C. §1332 have been met.

         8.      ASIC has sought removal “within 30 days after the receipt by the defendant,

  through service or otherwise, of a copy of an amended pleading, motion, order or other




                                                  2
Case 1:20-cv-21906-XXXX Document 1 Entered on FLSD Docket 05/06/2020 Page 3 of 5



  paper from which it may first be ascertained that the case is one which is or has become

  removable.” 28 U.S.C. § 1446(b)(3). Therefore, removal is timely.

         9.       Venue is proper in the United States District Court for the Southern District of

  Florida because the case is being removed from the Circuit Court of the Eleventh Judicial

  Circuit in and for Miami-Dade County, Florida.

         10.      Nothing in this Notice of Removal shall be interpreted as a waiver or

  relinquishment of any of ASIC’s rights to assert any defenses or affirmative claims, including a

  counterclaim.

  C.     Procedural Compliance

         10.      In accordance with 28 U.S.C. § 1446(a), copies of all process,

  pleadings, and orders filed in this matter in the Circuit Court of the Eleventh Judicial

  Circuit, in and for Miami-Dade County, Florida, that were served upon ASIC are

  attached as Composite Exhibit “1.”

         11.      In accordance with 28 U.S.C. § 1446(d), contemporaneously with the

  filing of this Notice of Removal, ASIC has served Plaintiff s with a copy of this

  Notice of Removal and has filed a Notice of Filing of Notice of Removal with the

  Clerk of the Court for the Eleventh Judicial Circuit in Miami-Dade County, Florida.

  A copy of the Notice of Filing Notice of Removal (without attachments) is attached

  hereto as Exhibit “4.”




                                                   3
Case 1:20-cv-21906-XXXX Document 1 Entered on FLSD Docket 05/06/2020 Page 4 of 5



         WHEREFORE, Defendant American Security Insurance Company respectfully

  requests that the action now pending in the Circuit Court of the Eleventh Judicial Circuit in

  and for Miami-Dade County, Florida, Case No. 2020-008305-CA-01 (27), be removed to this

  Honorable Court.

  Dated: May 6, 2020                           Respectfully submitted,

                                               By:

                                                  /s/ Evan M. Holober
                                               DANIEL H. PEREZ
                                               Florida Bar No. 106141
                                               EVAN M. HOLOBER
                                               Florida Bar No. 1012320
                                               WARGO & FRENCH, LLP
                                               Attorneys for Defendant American
                                               Security Insurance Company
                                               201 S. Biscayne Boulevard
                                               Suite 1000 - 10th Floor
                                               Miami, Florida 33131
                                               Telephone: (305) 777-6000
                                               Facsimile: (305) 777-6001
                                               Email: eholober@wargofrench.com
                                               FLService1@wargofrench.com


                                  CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a true and correct copy of the foregoing was served by

  transmission of Notices of Electronic Filing generated by CM/ECF on May 6, 2020, on all

  counsel or parties of record on the Service List below.


                                                            /s/ Evan M. Holober
                                                            EVAN M. HOLOBER




                                                  4
Case 1:20-cv-21906-XXXX Document 1 Entered on FLSD Docket 05/06/2020 Page 5 of 5



                                     SERVICE LIST

  Maxwell S. Barnard, Esq.
  Watson, Espinel, Barnard, PLLC
  9655 S. Dixie Highway, Suite 200
  Miami, Florida 33156
  Email: ME@weblawfl.com
         LS@weblawfl.com
  Counsel for Plaintiff




                                          5
